Citation Nr: 1743727	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and a depressive disorder.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Mother


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to May 1989.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a May 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Board remanded this matter for further development, and the case has been returned for appellate consideration.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.

The Veteran initially filed a claim to establish service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of this determination and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders and the issue has been re-characterized as stated on the title page.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his acquired psychiatric disorder, to include PTSD and a depressive disorder, is related to his military service.  

The objective medical evidence indicates the Veteran received a diagnosis of PTSD with associated alcohol and cocaine use disorders in 2009.  The Veteran's medical records detailed treatment related to PTSD with associated psychosis and depression.  See May 2010 and October 2015 VA Medical Records.  To determine the nature and etiology of the Veteran's PTSD, the Veteran was afforded a VA examination in May 2016.  

The examiner noted the Veteran's diagnosis of PTSD in his VA medical records, however the examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD because the Veteran did not report symptoms of persistent avoidance and arousal to warrant a diagnosis of PTSD.  Therefore, the examiner did not provide a nexus opinion with regards to the Veteran's diagnosis of PTSD.  

However, the examiner did note a diagnosis of a major depressive disorder with recurrent psychotic features because the Veteran had reported persistent depression, occasional feelings of hopelessness, worthlessness, helplessness, and auditory hallucinations.  The examiner found that Veteran's depression, was "less likely than not had its clinical onset during his military service."  The examiner provided that the Veteran's military records are silent for depression and that Veteran's diagnosis for a depression was established in 2009, but noted that Veteran reported the onset of his symptoms began in 1997.  

The Board finds the May 2016 VA examination inadequate for rating purposes for two reasons.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  First, the examiner failed to provide a nexus opinion with regards to the Veteran's diagnosis of PTSD.  As noted above, the Veteran's VA medical treatment records detailed a medical history of the diagnosis and treatment of PTSD during the pendency of this appeal.  Therefore, the examiner must address whether the diagnosis of PTSD is related to the Veteran military service.  

The second reason for the inadequacy of the May 2016 VA examination is the examiner's disregard of the Veteran's statements related to the in-service events that the Veteran believes are directly related to his PTSD, or any other acquired psychiatric disorder.  The Board notes that the Veteran has provided three different in-service events that he has identified as related to his current mental condition.  All of the events took place when the Veteran was stationed in Germany.  The Veteran identified the following in-service events: (1) in or about 1985 or 1987, the Veteran reported responding to a fatal car accident, in which two soldiers were killed.  He remembered encountering lots of blood in the car and having to crawl through the blood in order to properly hook the car for towing; (2) in 1988, the Veteran reported responding to forklift incident, in which a person was decapitated; and (3) the Veteran indicated that during his service he learned about the murder of his uncle in 1988.  The Veteran also provided that although his military occupational specialty was as a tank turret mechanic, the base maintained a rotational system for emergency response to incidents on base, hence why two of incidents are related to responding to incidents during his service.  See July 2015 Hearing Testimony.  

The examiner did not consider Veteran's aforementioned competent statements in the context of whether any acquired psychiatric disorder is related to service, therefore an addendum opinion is needed to address the Veteran's contentions. Additionally, further development is needed to verify the Veteran's aforementioned stressor statements with regards to service connection for PTSD.  

Therefore, a remand is necessary to address the aforementioned deficiencies with the May 2016 VA examination and for further development.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the examiner who conducted the May 2016 examination or other similarly qualified examiner.  If an evaluation of the Veteran is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Provide diagnoses for all current psychiatric disorder, to include PTSD and a depressive disorder noted during the appeal period.

All current psychiatric disorder, to include PTSD and a depressive disorder noted during the appeal period please address:

Is it at least likely as not (a fifty percent probability or grater) that the Veteran's acquired psychiatric disorder(s), specifically PTSD and a depressive disorder is/are related to his active duty service?

The examiner should consider the lay testimony of record. Specifically, the Veteran's statements regarding the in-service events that he contends are directly related to his current psychiatric disorder.  See July 2015 Hearing Testimony.  

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  After completing the above, readjudicated the issue on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




